DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
2.	Claims 1-16 are currently pending. Claims 1-15 are amended. No claims are cancelled. No new subject matter is added. 
Claim Objections
3.	Claims 1 & 6 are objected to because of the following informalities:  
Regarding claim 1, “the radian of the sclera” should be “a radian of the sclera.”  Examiner also employs the broadest reasonable interpretation for “radian” to mean an arc.
Regarding claim 6, “covering an inner wall of the external drainage catheter is with a semipermeable membrane material” in lines 2-3 of the claim should recite “covering an inner wall of the external drainage catheter . Appropriate correction is required.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.	Claims 1-3, 11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wilcox et al. (US 7806847 B2), hereinafter referred to as “Wilcox” in view of Lind et al. (US 20150057596 A1), hereinafter referred to as “Lind”.
claim 1, Wilcox teaches a glaucoma aqueous humor drainage device (see Col. 3 lines 8-31) (see Figure 17) comprising: a device body (implant (400)), an internal drainage catheter (channel (402)) for draining anterior chamber aqueous humor from an interior chamber of an eye into a cavity and an external drainage catheter (conduit (410)) configured to be placed along a radian of the sclera and fixed under the fornix conjunctiva of the eye so that (implanting the distal portion of the cylindrical tube under the conjunctiva, see Col. 4 lines 14-15) the anterior chamber aqueous humor to an ocular surface of the eye (drains into sub conjunctival tissue, see Col. 5 lines 21-39). However, Wilcox does not explicitly teach the device body including a pressure valve, the pressure valve is connected with an internal drainage catheter for draining the anterior chamber of the aqueous humor within the pressure valve, the external drainage catheter for draining the anterior chamber aqueous humor in the cavity of the pressure valve is drained to on ocular surface upon the pressure valve reaching a threshold value.
Lind teaches the device body including a pressure valve (210), the pressure valve is connected with an internal drainage catheter for draining anterior chamber aqueous humor from an interior chamber of an eye into a cavity within the pressure valve (flow system (210) is connected to drainage tube (500) to allow outflow of fluid into distal end of the tube (515), see Figure 5), an external drainage catheter for draining the anterior chamber aqueous humor in the cavity of the pressure valve (fluid can be drained into the drainage device (205) and through the flow system (210), see Figure 5) (flow system (210) may have a housing (605) that passes/holds fluids in passageway (608), see Paragraph [0053])(see Figure 6), and upon the pressure valve reaching a threshold value open the valve to drain fluid out (flow system (210) 
Wilcox and Lind are analogous art because both deal with glaucoma drainage devices in the anterior chamber of the aqueous humor. 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the drainage device of Wilcox and further include a pressure valve at the joint of the internal and external catheters, as taught by Lind. Lind teaches the flow system regulates and controls intraocular pressure to allow the implant device to achieve the desired intraocular pressure (see first line of Paragraph [0027]). It would also be desirable to maintain a certain pressure within the eye and having a valve would allow for better control of intraocular eye pressure. 
Regarding claim 2, Wilcox and Lind teaches all of the limitations as discussed above in claim 1 and Lind further teaches placing a pressure valve along the radian of the sclera (flow system (210) is located along a radian of the sclera, see Figure 3) comprises placing a pressure valve having a pressure threshold of 12mmHg along the radian of the sclera (flow systems that increase the intraocular eye pressure past an acceptable threshold would fail/not be safe (i.e. 12mmHg), see Paragraph [0026]).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the flow system to have a pressure threshold set at 12mmHg given that it would effectively regulate fluid flow (see Paragraph [0026]).
Regarding claim 3, Wilcox further teaches respectively connecting two ends of the external drainage catheter (410) to the cavity in the pressure valve to form an annular closed 
Regarding claim 11, Wilcox further teaches wherein both the internal drainage catheter and the external drainage catheter are made of biocompatible materials (the insert device may be made of silicone which is a biocompatible material, see Col. 5 lines 40-41).
Regarding claim 16, Wilcox further teaches wherein the external drainage catheter is positioned between the fornix conjunctiva and the corneal limbus  and distances away from the upper and lower parts of the fornix conjunctiva and the corneal limbus are all 8-10 mm (it is well known in the art to position the implant between the conjunctiva and the corneal limbus with a distance of 8-10 mm posterior to the limbus, as evidence by Surgical Techniques of Glaucoma Drainage Device of the attached NPL).
9.	Claims 4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Wilcox and Lind, as applied in claim 1, and in further view of Bigler et al. (US 20120184892 A1), hereinafter referred to as “Bigler”.
Regarding claim 4, Wilcox and Lind teaches all of the limitations, as discussed in claim 3. However, Wilcox and Lind do not explicitly disclose wherein a wall of the external drainage catheter is provided with several through holes, and the method further comprises draining 
Bigler discloses a tubular drainage device for lowering IOP by draining aqueous humor from the anterior chamber of the eye to the sclera of the eye. The tubular device has an inlet port (14) disposed in the anterior chamber and an external drainage catheter (19), the external drainage catheter being provided with several through holes (31). The anterior chamber aqueous humor is drained to the ocular surface through the through holes in the wall of the external drainage catheter (see Paragraph [0022]).
Modified Wilcox and Bigler are analogous art because both deal with glaucoma drainage devices in the anterior chamber of the aqueous humor. 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the external drainage catheter of Wilcox and further include several through holes, as taught by Bigler. Bigler teaches through holes in the catheter increase the diffusion area, thereby facilitating the outflow from implantable device, even in event that fibrotic tissue grows around the implantable device after implantation (See Paragraph [0064]).
Regarding claim 7, Modified Wilcox, as applied in claim 4, teaches all of the limitations as discussed above. However, Modified Wilcox does not explicitly disclose wherein the through-holes are sequentially distributed at 3, 6, 9 and 12 o'clock positions of the annular closed structure formed by the external drainage catheter in a clock hands mode.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to rearrange the through holes to be located sequentially at 3, 6, 
Regarding claim 8, Wilcox and Lind teaches all of the limitations, as discussed in claim 3. However, Wilcox and Lind do not explicitly disclose wherein the through holes have circular pore channel with a pore size of 500 m.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Wilcox to have a pore size of 500 mm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of modified Wilcox would not operate differently with the claimed pore size and since the pore size is intended to diffuse fluids to an ocular surface of an eye the device would function appropriately having the claimed pore size. 
10.	Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wilcox and Lind, as applied in claim 1, and in further view of Camras et al. (US 10524958 B2), hereinafter referred to as “Camras”.
claim 5, Wilcox and Lind teaches all of the limitations, as discussed in claim 3. However, Wilcox and Lind do not explicitly disclose wherein a wall of the external drainage catheter is made of a semipermeable membrane material.
Camras teaches wherein a wall of the external drainage catheter is made of a semipermeable membrane material (the microporous filter membrane (40), analogous to the external drainage catheter of Wilcox, prevents debris from entering, but allows fluid to pass, see Col. 6 lines 23-26)(see Figure 4).
Modified Wilcox and Camras are analogous art because both deal with glaucoma drainage devices in the anterior chamber of the aqueous humor. 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the external drainage catheter and replace it with the semipermeable membrane material, as taught by Camras. Camras teaches the semipermeable material may help reduce the effect of clogging on the outflow resistance and minimize bacterial migration therethrough (see Col. 6 lines 15-29).
Regarding claim 12, Modified Wilcox and Camras, as applied in claim 5, teaches all of the limitations above and Camras further teaches wherein the semipermeable membrane material (40) has an ultrafiltration molecular weight of 500-500000 D (it would reasonable to expect the microporous filter membrane (40) to filter out molecules of 500-500000 Daltons given the pore size of the material) and a pore size of 1 nm -1 m (filter (40) or a layer or portion thereof may have a pore size of, for example, 0.5 μm or less, see Col. 6 line 23-25).
Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Modified Wilcox, as applied in claim 4, and in further view of Camras et al. (US 10524958 B2), hereinafter referred to as “Camras”.
Regarding claim 6, Modified Wilcox teaches all of the limitations as discussed above in claim 4. However, modified Wilcox does not explicitly describe covering an inner wall of the external drainage catheter is with a semipermeable membrane material.
Camras teaches wherein a wall of the external drainage catheter is made of a semipermeable membrane material (the microporous filter membrane (40), analogous to the external drainage catheter of Wilcox, prevents debris from entering, but allows fluid to pass, see Col. 6 lines 23-26)(see Figure 4).
Modified Wilcox and Camras are analogous art because both deal with glaucoma drainage devices in the anterior chamber of the aqueous humor. 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the external drainage catheter and replace it with the semipermeable membrane material, as taught by Camras. Camras teaches the semipermeable material may help reduce the effect of clogging on the outflow resistance and minimize bacterial migration therethrough (see Col. 6 lines 15-29).
Regarding claim 13, Modified Wilcox and Camras, as applied in claim 6, teaches all of the limitations above and Camras further teaches wherein the semipermeable membrane material (40) has an ultrafiltration molecular weight of 500-500000 D (it would reasonable to expect the microporous filter membrane (40) to filter out molecules of 500-500000 Daltons .
12.	Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wilcox and Lind, as applied in claim 1, and in further view of Roeber et al. (US 20180263819 A1), hereinafter referred to as “Roeber”.
Regarding claim 9, Wilcox and Lind teach all of the limitations, as described in claim 1. However, Wilcox and Lind do not explicitly teach wherein the internal drainage catheter has an inner diameter of 1 mm and a length of 8 mm.
Roeber teaches wherein the internal drainage catheter (1002) has an inner diameter of 1 mm (may have diameter less than 3 mm, see last line of Paragraph [0111]) and a length of 8 mm (the length may be between 1 mm and 30 mm, see Paragraph [0149]).
Modified Wilcox and Roeber are analogous art because both deal with glaucoma drainage devices in the anterior chamber of the aqueous humor.
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the internal drainage catheter and further include an inner diameter of 1 mm and length of 8mm, as taught by Roeber. Roeber teaches the dimensions of the tube controls pressure drop across the length to minimize the risk of hypotony (e.g. dangerously low eye pressure), as the pressure drop across the fluid conduit is a function of the length of the fluid conduit (see Paragraph [0149]).
Regarding claim 10, Modified Wilcox and Roeber teach all of the limitations discussed above in claim 9, and Roeber further teaches wherein a diameter of the annular closed .
13.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wilcox and Lind, as applied in claim 1, and in further view of Pinchuk et al. (US 20160374856 A1), hereinafter referred to as “Pinchuk”.
Regarding claim 14, Wilcox and Lind teaches all the limitations, as discussed above in claim 1. However, Wilcox and Lind do not explicitly disclose wherein the external drainage catheter is further provided with a lead for fixing the external drainage catheter through tension.
Pinchuk teaches wherein the external drainage catheter is further provided with a lead (guide wire (50)) for fixing the external drainage catheter through tension (see Paragraph [0010]).
Modified Wilcox and Pinchuk are analogous art because both deal with glaucoma drainage device. 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the external drainage catheter and further include a guide wire for fixing the catheter, as taught by Pinchuk. Pinchuk teaches the guidewire enable implanting an elongate glaucoma drainage device in a relatively simple and reproducible manner (See Paragraph [0009]).
14.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wilcox and Lind, as applied in claim 1, and in further view of Baerveldt (US 20100114006 A1).
claim 15, Wilcox and Lind teach all of the limitations as discussed above in claim 1 and Wilcox further teaches a glaucoma aqueous humor drainage method using the glaucoma aqueous humor drainage device of claim 1 (see claim 1 mapping above), comprising the following steps: moving an inner drainage catheter of a drainage device submerged under a superficial scleral flap  of an eye 3-4 mm away from a corneal limbus of the eye (the conjunctiva is incised about 3 mm from the limbus and the conjunctiva is elevated by blunt dissection 10-12 mm back so that the longer distal end of the implant can be pushed into the pocket so formed, see Col. 5 lines 21-24), and after reaching the corneal limbus, turning the inner drainage catheter into an included angle (the inner drainage catheter turns into an included angle, as shown below)(higher angle may potentially injure other parts of the eye)
[AltContent: connector][AltContent: textbox (Angle of insertion of the inner drainage catheter)][AltContent: arrow][AltContent: arc][AltContent: connector]
    PNG
    media_image1.png
    405
    544
    media_image1.png
    Greyscale
 with the iris to penetrate into an anterior chamber of the eye (a needle track is made entering 
Baerveldt teaches turning the inner drainage catheter (tube (46)) into an included angle of 5-10 degrees (a relatively sharp bend angle .theta. of between about 10-90 degree, which can be 10 degrees, see Paragraph [0039]) (see Figure 1).
Modified Wilcox and Baerveldt are analogous art because both deal with a Glaucoma drainage device.
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the inner drainage catheter of modified Wilcox and further include turning it 10 degrees, as described by Baerveldt. Baerveldt teaches the tube wall assumes a collapsed shape within the incision after insertion due to a relatively sharp angle of insertion of the tube. The resiliency of the drainage tube is such that the tube wall will .
Response to Arguments
15.	Applicant's arguments filed 02/02/2022 have been fully considered but they are not persuasive. 
16.	Specifically, Applicant argues in claim 1, Wilcox does not teach that the external drainage catheter is configured to be placed along the radian of the sclera and fixed under the fornix conjunctiva of the eye. 
In response to Applicant’s argument that Wilcox does not teach that the external drainage catheter is configured to be placed along the radian of the sclera and fixed under the fornix conjunctiva of the eye, the examiner respectfully disagrees that Wilcox fails to disclose this limitation. As mapped above, Wilcox discloses “implanting the distal portion of the cylindrical tube under the conjunctiva” (see Col. 4 lines 14-15). The claim limitation merely says the external catheter has to be fixed under the fornix conjunctiva without requiring specifying how deep into the eye tissue.  Also, while the external catheter does not extend a full circle along the sclera, it is implanted along an arc of the sclera (Fig. 3).  Therefore, the placement of the external drainage catheter would read on “placed along the radian of the sclera and fixed under the fornix conjunctiva of the eye”. 
17.	Specifically, Applicant argues in claim 15, Wilcox in view of Lind fails to teach or suggest "turning the inner drainage catheter into an included angle of 5o -10o with the iris to penetrate into an anterior chamber of the eye”.
In response to Applicant’s argument that Wilcox in view of Lind fails to teach or suggest "turning the inner drainage catheter into an included angle of 5 -10 with the iris to penetrate .
Conclusion
18.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RASSAVONG whose telephone number is (408)918-7549. The examiner can normally be reached Monday - Friday 9:00am-5:30pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J. Weiss can be reached on (571)270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.R./ (3/12/2022)Examiner, Art Unit 3781                                                                                                                                                                                                        
/SUSAN S SU/Primary Examiner, Art Unit 3781                                                                                                                                                                                                        14 March 2022